Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1-3) in the reply filed on 05/04/2022 is acknowledged. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.  Applicant has stated that Claims 1-7 and 9-20 read on the elected species.  Examiner disagrees as Claims 13 and 14 are directed toward Species II (see para. [0042] and para. [0053]).  Therefore, Claims 13 and 14 are being withdrawn by the Examiner in addition to Applicant’s withdrawal of Claim 8.  It is unclear which species is being claimed in Claim 3 as the claim conflicts with the specification.  Claim 3 states “wherein the thickness of the first end section, the second end section, and the middle section varies along their width.”  Para. [0038] states “The thickness 62 of pillow 10 varies along its length 64.” Para. [0042] further states “As seen in FIGS. 1 and 3, the pillow 10 has a uniform cross-sectional shape, preferably a generally American football shape, along its width 66, the end sections 20, 30 are not larger or thicker than the middle section, and/or the outer sections 20, 30 do not contain wings. The end sections 20, 30 do not have a different cross-sectional shape along their width 72, 74 than the middle section 50 along its width 75.” Examiner is assuming claim 3 was intended to read as — wherein the thickness of the first end section, the second end section, and the middle section varies along their length— and is directed toward Species I, however, subsequent amendments may require another restriction.  
In summary, Claims 1-20 are pending, Claims 8, 13, and 14 are withdrawn, and Claims 1-7, 9-12, and 15-20 are being examined herein.

Claim Objections
Claim 20 is objected to because of the following informalities:  Please delete “and section” in line 4 of the claim reading “the first and section and the second end section”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " wherein the thickness of the first end section, the second end section, and the middle section varies along their width".  This conflicts with the Applicant’s originally filed specification  which states in para. [0038] “The thickness 62 of pillow 10 varies along its length 64” and Fig. 1.  Applicant’s para. [0008] also makes a contradictory statement that “the cross-sectional shape of the first and second end sections along their width is the same as the cross-sectional shape of the middle section along its width. The thickness of the first end section, the second end section, and the middle section in an embodiment varies along their width.” Both of these emphasized aspects cannot be true. As such, this claim is indefinite.  “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).” See MPEP 2173.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 9, 11-12, 15-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier (US Patent 5,039,158).
Regarding Claim 1, Maier discloses a pillow (10) for supporting the human anatomy, the pillow comprising: a body having a first end section (22), a second end section (18), and a middle section (20) located between the first and second sections, wherein the first and second section are configured and adapted to be less compressible than the middle section.  Maier discloses in Col.  3, Lines 40-53 that “segments 18 and 22 of layer 16 consist essentially of polyurethane foam which has a density of at least 1.25 pounds per cubic foot and an indention load deflection (ILD) of at least about 70 pounds” and “Segment 20 of layer 16 may be identical to or different from layer 14. It is preferred, however, that segment 20 consist essentially of polyurethane foam which has a density of at least 1.25 pounds per cubic foot and an indention load deflection (ILD) of at least about 30 pounds.”  I.e. segments 18 and 22 are less compressible (firmer) than segment 20.
Regarding Claim 3, as best understood, Maier discloses wherein the thickness of the first end section, the second end section, and the middle section varies along their length (see Fig. 2).
Regarding Claim 4, Maier discloses wherein the first end section, the second end section, and the middle section are formed of compressible foam (“each of the layers 12, 14, and 16 consist essentially of different types of foam such as, e.g., polyurethane foam.”).
Regarding Claim 5, Maier discloses wherein the first and second end sections are configured as substantially solid pieces of foam (see Fig. 4 and Col. 3, Lines 44-45).
Regarding Claim 7, Maier discloses wherein the middle section is formed of one or more solid pieces of compressible foam (see Fig. 4 and Col. 3, Line 50).
Regarding Claim 9, Maier discloses a cover (44) at least partially surrounding the body of the pillow.
Regarding Claim 11, Maier discloses wherein the body is shaped as at least one of the following group consisting of a rounded triangle (see Fig. 2) and an American football.
Regarding Claim 12, Maier discloses comprising a front side surface (surface of 14) and a second side surface (surface of 18-22)  where the front side surface has a radius of curvature (14) that is smaller than the radius of curvature (32 and 34) of the second side surface.
Regarding Claim 15, Maier discloses wherein the width of the middle section is approximately the width of each of the end sections (see Col. 4, Lines 56-60).
Regarding Claim 16, Maier discloses wherein each end section has a width that is as small as about one (1) inch wide to as large as about four (4) inches wide (2-7 inches, see Col. 4, Lines 56-60), and the middle section has a width that is as small as about three (3) inches wide to as large as about ten (10) inches wide (1.5-5 inches, see Col. 4, Lines 56-60). “When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with ‘sufficient specificity to constitute an anticipation under the statute.’ What constitutes a ‘sufficient specificity’ is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with ‘sufficient specificity’ to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006). “ See MPEP 2131.03.  Maier in this instance discloses the claimed ranges with “sufficient specificity” since there is no criticality between the non-overlapping range values.
Regarding Claim 19, Maier discloses wherein the body has a maximum height of about 3 inches to about 6 inches (.5 inches to 5.0 inches, see Col.4, Lines 52-55) , a width of about 8 inches to about 20 inches (7 inches to 14 inches, see Col. 4, Lines 44-47), and a length of about 6 inches to about 16 inches (3 inches to 12 inches, see Col. 4, Lines 48-51).  See discussion in claim 16 rejection above relating to overlapping ranges.



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ives (US PG-Pub 2017/0245664).
Regarding Claim 1, Ives discloses a pillow (410) for supporting the human anatomy, the pillow comprising: a body having a first end section (442), a second end section (444), and a middle section (420) located between the first and second sections, wherein the first and second section are configured and adapted to be less compressible than the middle section (see para. [0034]).
Regarding Claim 2, Ives discloses wherein the cross-sectional shape of the first and second end sections along their width is the same as the cross-sectional shape of the middle section along its width (see Fig. 5)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent 5,039,158) in view of Official Notice.
Regarding Claim 6, Maier discloses a generic foam that may be a sponge-like, cellular structure and includes materials such as, e.g., polyurethane foam, foam rubber, flexible foamed thermoplastic elastomers, and the like. Incorporation by reference is made to George S. Brady et al.'s "Materials Handbook," Twelfth Edition (McGraw-Hill Book Company, Inc., New York, 1986). Maier does not disclose wherein each of the first and second end sections is formed of multiple substantially solid pieces of compressible foam.  Examiner takes Official Notice that forming sections of foam with multiple layers or substantially solid pieces of compressible foam is well-known within the art (e.g. see Landvik US Pub 2005/0084667).    It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify each of the first and second end sections of Maier with the multiple substantially solid pieces of compressible foam.  The motivation would have been to provide even, well-distributed support.
Regarding Claim 18, Maier fails to disclose wherein the middle section is formed of memory foam and the end sections are formed of open cell foam.  Examiner takes Official Notice that memory foam and open cell foam are well-known within the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the middle section to be formed of memory foam and the end sections to be formed of open cell foam since these materials each offer known benefits, i.e. memory foam substantially returns to its original shape after a load is removed and open cell foam provides greater air flow than closed-cell foam.  It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding Claim 20, Maier as modified above teaches a pillow (10) for supporting the human anatomy, the pillow comprising: a body having a first outer end section (18) formed of one or more solid pieces of foam (see Fig. 1 and Claim 6 rejection above), a second outer end section (22) formed of one or more solid pieces of foam (see Fig. 1 and Claim 6 rejection above), and a middle section (20) positioned between the first and section and the second end section, the middle section formed of one or more solid pieces of memory foam (see Fig. 1 and Claims 6  and 18 rejections above); and a cover (44) positioned over the body, wherein the memory foam forming the middle section is more compressible than the foam forming both the first end section and the second end section, and the middle section is configured and adapted to be more compressible than both the first and second end sections. Maier discloses in Col.  3, Lines 40-53 that “segments 18 and 22 of layer 16 consist essentially of polyurethane foam which has a density of at least 1.25 pounds per cubic foot and an indention load deflection (ILD) of at least about 70 pounds” and “Segment 20 of layer 16 may be identical to or different from layer 14. It is preferred, however, that segment 20 consist essentially of polyurethane foam which has a density of at least 1.25 pounds per cubic foot and an indention load deflection (ILD) of at least about 30 pounds.”  I.e. segment 20 is more compressible (softer) than segments 18 and 22.

	
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent 5,039,158) in view of Ross (US PG-Pub 2015/0257554).
Regarding Claim 10, Maier fails to disclose wherein the covering has pockets to receive at least one of the group consisting of heating elements, cooling elements, and combinations thereof.  Ross teaches wherein a covering has pockets (120) to receive at least one of the group consisting of heating elements, cooling elements, and combinations thereof (see para. [0031]).  Maier and Ross are analogous art because they are from the same field of endeavor, i.e. pillows/cushions. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the cover of Maier with the pockets of Ross  The motivation would have been to provide a user with soothing, targeted, and controlled heat in a consistent, convenient, and comfortable application.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent 5,039,158).
Regarding Claim 17, Maier fails to disclose wherein each of the end sections is formed of foam having a compressibility that ranges from about 30 to about 40 ILD pounds, and the middle section is formed of foam having a compressibility that ranges from about 8 to about 25 ILD pounds.  Maier instead discloses in Col.  3, Lines 40-53 that “segments 18 and 22 of layer 16 consist essentially of polyurethane foam which has a density of at least 1.25 pounds per cubic foot and an indention load deflection (ILD) of at least about 70 pounds” and “Segment 20 of layer 16 may be identical to or different from layer 14. It is preferred, however, that segment 20 consist essentially of polyurethane foam which has a density of at least 1.25 pounds per cubic foot and an indention load deflection (ILD) of at least about 30 pounds.”    It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each of the end sections formed of foam having a compressibility that ranges from about 30 to about 40 ILD pounds, and the middle section formed of foam having a compressibility that ranges from about 8 to about 25 ILD pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   Since Maier generally discloses a softer middle section and firmer outer sections and Applicant’s disclosure does not show any sort of criticality to the claimed ranges, the result-effective variable (compressibility) would have been obvious to modify to adapt to a particular user’s preference.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619